TAFT, Circuit Judge.
This case is controlled by the points already decided. The Farmers’ Bank, in prior adjudications with the county of Franklin, the city of Frankfort, and the city of Henderson, was conclusively adjudged to have an irrevocable contract under the Hewitt act, exempting it from any taxation in excess of that provided therein. There was no such adjudication, however, between the Farmers’ Bank and either Scott county or Henderson county. It therefore follows from what has already been decided that as to Scott county and Henderson county the demurrers to the bill should be sustained, and the bill must be dismissed, while as to the other defendants the demurrers will be overruled, and the motions for a preliminary injunction granted.